Citation Nr: 1028971	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1957 to March 1959.  The 
Veteran died on July [redacted], 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, California.  

In a December 2006 to the appellant informing her of the decision 
on her claim, she was also informed that her claim for 
nonservice-connected death pension benefits had been denied as 
the Veteran did not have wartime service.  The record does not 
reflect that she filed a notice of disagreement with the denial 
of these death benefits.

The appellant has since relocated, and jurisdiction now resides 
with the Regional Office in Houston Texas (the RO).  

In May 2010, the appellant testified before the undersigned at a 
VA Travel Board hearing in San Antonio, Texas.  A copy of the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to burial benefits has been 
raised by the appellant.  See the Veteran's March 2006 
claim and the March 2007 notice of disagreement.  While 
the December 2006 notice letter informed the appellant 
that the service-connected pension claim had been denied, 
there is no record that the pension and burial benefits 
claims were considered or denied by the Agency of Original 
Jurisdiction (AOJ).  Indeed, the November 2006 rating 
decision fails to address either issue.  Therefore, the 
Board does not have jurisdiction over this matter, and it 
is referred to the AOJ for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the appellant's claims must be remanded for 
further development.  Although the Board regrets the additional 
delay, it is necessary to ensure due process is followed and that 
there is a complete record upon which to decide such so that she 
is afforded every possible consideration.

By way of history, the Board notes that the Veteran filed a claim 
for an increased rating for his service-connected discogenic 
spine condition and a claim for a right hip condition, to include 
as secondary to his service-connected discogenic spine condition.  
See the Veteran's February 2001 claim.  The Veteran was afforded 
a VA spine examination in October 2001; however, the Veteran died 
before the claims were adjudicated.  In March 2006, the appellant 
filed the claims presently on appeal, specifically noting that 
she wished to continue the claims raised by the Veteran before 
his demise.  

The November 2006 rating decision that denied service connection 
for the cause of the Veteran's death also determined that the 
appellant was not eligibility for Dependents' Educational 
Assistance.  Additionally, although such was not specifically 
listed as a separate issue, the rating decision noted that the 
appellant was not entitled to compensation for accrued benefits.  

In March 2007, the appellant submitted a notice of disagreement 
expressing disagreement with the RO's November 2006 rating 
decision.  Additionally, the appellant expressly noted that she 
wished to continue the appeals concerning the claims for an 
increased rating for his service-connected discogenic spine 
condition and a claim for service connection for right hip 
condition, to include as secondary to his service-connected 
discogenic spine condition (the accrued benefits claim).  While a 
statement of the case was issued in April 2007, it only addressed 
the claims for service connection for cause of the Veteran's 
death and entitlement to DIC benefits under 38 C.F.R. § 1318.  
The notice of disagreement is timely; however, a statement of the 
case covering the issue of entitlement to accrued benefits has 
not been sent to the appellant.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in these 
circumstances, where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must remand 
the claim to the agency of original jurisdiction to direct that a 
statement of the case be issued.

The claims of entitlement to service-connection for cause of the 
Veteran's death and entitlement to DIC benefits under 38 C.F.R. 
§ 1318 are inextricably intertwined with the claims for accrued 
benefits.  In other words, if the appellant's claim for accrued 
benefits is granted or denied, this may impact the appellant's 
claims for service-connection for cause of the Veteran's death 
and entitlement to DIC benefits under 38 C.F.R. § 1318.  
Therefore, action on those claims is deferred.

In light of the need for remand noted above, the Board notes that 
the Court held that in the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The aforementioned September 
2006 VCAA letter was not Hupp compliant, as the Veteran was not, 
at that time, notified of (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of his 
or death and (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.  See Hupp, supra.  

The Board notes that VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Court has held that such a timing 
error related to VCAA notification may be cured by complete VCAA 
notice after the initial adjudication and subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006).  However, while a July 2009 VCAA letter was wholly 
Hupp compliant, the Board notes that the AOJ failed to 
readjudicate the appellant's claims subsequent to this VCAA 
letter.  

Accordingly, the Board concludes that the AOJ should readjudicate 
the matters on appeal subsequent to the appellant's receipt of 
Hupp complaint VCAA notice.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO /AMC should issue a statement of 
the case pertaining to the issue of 
entitlement to accrued benefits, and in 
connection therewith, provide the appellant 
with the requirements to perfect an appeal 
with respect to this issue.  

2.  After the completion of #1 and any 
additional development necessitated by 
such, the RO/AMC should readjudicate all 
matters remanded by the Board herein in 
light of all of the evidence of record on 
the merits.  If the claims remain denied, 
the appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC) as to the issues on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

